Citation Nr: 1625111	
Decision Date: 06/22/16    Archive Date: 07/11/16

DOCKET NO.  13-04 674	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River Junction, Vermont


THE ISSUE

Entitlement to service connection for vertigo.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The Veteran served on active duty from February 1966 to February 1970.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision of the White River Junction, Vermont Department of Veterans Affairs (VA) Regional Office (RO).

A Board hearing was held in September 2013.  A transcript is of record.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran's vertigo is not due to service.


CONCLUSION OF LAW

The criteria for service connection for vertigo are not met.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015). 

The record reflects that VA provided the Veteran with the notice required under the VCAA in a letter dated in February 2011.  

Concerning VA's duty to assist, VA obtained service treatment records, service personnel records, and VA treatment records.  In February 2014, the Board remanded this claim for additional development, such as obtaining updated VA treatment records, attempting to obtain private medical records, providing the Veteran with a VA examination, and readjudicating the claim.  The Veteran gave VA permission to obtain private medical records for treatment by Dr. Daum.  VA wrote to the facility and received a response that Dr. Daum did not practice in that office between 2008 and 2011 and that it could not locate the Veteran in its system.  In May 2014, VA informed the Veteran of the inability to obtain the records and informed him that he could submit the records.  In June 2014, the Veteran submitted a statement from Dr. Daum, wherein Dr. Daum provided a medical opinion.  The Veteran has submitted lay statements from people with whom he served and submitted a statement from a VA physician.  VA provided the Veteran with a VA examination in March 2014 and subsequently obtained an addendum opinion from the same VA examiner in September 2014.  The March 2014 examination report and the September 2014 addendum are adequate for adjudicatory purposes.  The examiner was aware of the Veteran's pertinent medical history and rendered appropriate findings and a medical opinion, which was supported by clinical rationale.  VA subsequently readjudicated the claim in October 2014.  The Board accordingly finds that VA's duty to assist has been met and that there has been substantial compliance with the Board's February 2014 remand instructions.  

In September 2013, the Veteran was provided an opportunity to set forth his contentions at a hearing before the undersigned Veterans Law Judge.  The record reflects that at this hearing, the undersigned set forth the issue to be discussed, focused on the elements necessary to substantiate his claim, and sought to identify any further development that was required to help substantiate the claim.  These actions satisfied the duties a Veterans Law Judge has to explain fully the issue and to suggest the submission of evidence that may have been overlooked.  See Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010) (holding that the requirements of 38 C.F.R. § 3.103(c)(2) apply to a hearing before the Board).  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conduct of the hearing. 

II.  Service Connection

The Veteran alleges that he had vertigo in service while flying and had subsequently experienced several instances of vertigo beginning in approximately 2008/2009.  He contends that the in-service and post-services instances of vertigo are related.  

In general, service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).  To establish a claim for service connection, the evidence must show three elements: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The evidence shows that the Veteran has been diagnosed with paroxysmal positional vertigo.  Thus, element (1), evidence of a current disability, has been met.  

Additionally, while the service treatment records are silent for any complaint of vertigo, the Veteran has written in statements and testified that he experienced vertigo while flying planes in service.  The Board finds that such fact is credible.  He has also submitted statements from individuals who served with him, who have also stated that they remember the Veteran experiencing vertigo during service.  Therefore, element (2), evidence of in-service incurrence of a disease or injury, has been met.  

The crux of this case rests on whether there is a relationship between the post service diagnosis of vertigo and the Veteran's in-service vertigo.  At the September 2013 hearing, the Veteran testified that he had a vertigo attack two years prior, which he described as severe.  He stated that it was so bad, that he got dizzy walking around his house and vomited.  The Veteran stated he did exercises, which helped with alleviating the vertigo.

The Veteran submitted a November 2013 statement from a VA physician, wherein the physician acknowledged the Veteran's reports of having episodes of vertigo in service and several episodes of vertigo during the past five years, which the physician noted had included instances of vomiting.  The VA physician stated that with the information he had, he was unable to conclude that it was more likely than not that the Veteran's current problems with vertigo originated during or were caused by his experiences in service.  The Veteran also submitted a May 2014 statement from Dr. Daum, wherein he wrote that it was his opinion that the Veteran's vertigo "is more likely than not related to his duties while in service."

VA provided the Veteran with a VA examination in March 2014.  There, the examiner acknowledged and accepted the Veteran's report of in-service vertigo and the onset of vertigo beginning in approximately 2009.  He concluded that it was less likely than not that vertigo was incurred in or caused by service.  The examiner explained that the onset of vertigo 30 years after service discharge did not support a relationship between the two.  After the submission of Dr. Daum's medical opinion, VA obtained an addendum opinion from the same VA examiner who provided the March 2014 examination and opinion.  He stated that a recent episode of vertigo was not related to the Veteran's active duty flights.  He stated that the dizziness the Veteran experienced in service was instead consistent with motion sickness.  

The Board finds that the preponderance of the evidence is against the claim for service connection for vertigo.  The November 2013 medical opinion is neither supportive nor against a relationship between the post service vertigo and in-service vertigo, as the examiner was unable to provide an opinion.  In Dr. Daum's medical opinion, he did not provide a rationale for the conclusion he made that the post service vertigo is more likely than not related to the Veteran's service.  Thus, this medical opinion is accorded less probative value because of the lack of rationale.  The Board finds that the March 2014 VA medical opinion and the September 2014 addendum to be the most probative medical opinion as to whether there is a relationship between the post service vertigo and the in-service vertigo.  The VA examiner reviewed the file, accepted the Veteran's allegations of experiencing vertigo in service, and provided a rationale for the opinion that it was less likely as not that the Veteran's current vertigo is related to service.  Thus, the most probative medical opinion of record is one that does not support the Veteran's claim.  

Accordingly, element (3), a causal relationship between the present disability and vertigo experienced during service, is not met.  The preponderance of the evidence is against the claim of entitlement to service connection for vertigo, and the claim is denied.


ORDER

Service connection for vertigo is denied.  



_______________________________________
Donnie R. Hachey
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


